Citation Nr: 1332404	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946, to include service in the Pacific Theater during World War II.  The Veteran's decorations include the Asiatic Pacific Service Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 RO rating decision which assigned an initial 50 percent rating for PTSD effective January 18, 2011.  In November 2012, the Veteran submitted a written statement disagreeing with the RO's determination not to assign a TDIU rating.

In January 2013, the Veteran had an appeal pending before the Board on a service connection claim for an acquired psychiatric disorder other than PTSD.  The Board dismissed this claim based upon a finding that all of the Veteran's currently manifested psychiatric symptoms, however diagnosed, were deemed part and parcel of his service-connected PTSD.  The Board also found that the Veteran had initiated an appeal with respect to the initial rating assigned for PTSD, including his entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for TDIU is not a separate "claim" for benefits, but rather part and parcel of the determination of the initial rating for a disability).  This issue was remanded to the RO on a procedural basis to furnish the Veteran a Statement of the Case (SOC), the next step in an appeal.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

In March 2013, the RO furnished the Veteran an SOC on the issue of entitlement to a higher initial rating for PTSD, to include entitlement to TDIU.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board acknowledges that the issue of TDIU is part and parcel of the claim for a higher initial rating for PTSD - an issue of the initial rating rather than a separate claim.  Rice, 22 Vet. App. 447 (2009).  As addressed below, the Board denies a 100 percent schedular rating for PTSD but awards entitlement to TDIU.  As a result of how VA monitors and processes such awards under the Veterans Appeals Control and Locator System (VACOLS), the Board has listed the initial rating and TDIU issues as separate claims for procedural purposes only.

Notably, in July 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Board also notes that, in July 2011, the Veteran signed a VA Form 21-22 which granted a power-of-attorney in favor of The American Legion.  This power of attorney was revoked in March 2012 with a VA Form 21-22a which purported to grant a power-of-attorney in favor of Mr. R.L.S.  It was determined that this individual did not meet the accreditation requirements necessary to represent the Veteran.  In October 2012, the Veteran submitted a written statement revoking his power of attorney on behalf of a Veterans Service Organization, to include The American Legion. 

Thereafter, on May 29, 2013, the Veteran executed another VA Form 21-22 on behalf of The American Legion.  The Board recognizes this change in representation.  In August 2013, The American Legion submitted a Written Brief Presentation on behalf of the Veteran.

In his VA Form 9 received in April 2013, the Veteran requested a hearing before a Veterans Law Judge (VLJ) to be held at the Board's Central Office in Washington, D.C.  In September 2013, the Veteran informed the Board that he was unable to attend a personal hearing and, therefore, he cancelled his hearing request.

A review of the Virtual VA electronic records storage system reveals that the RO attached additional VA clinic records which are not associated with the paper claims file.  This evidence was considered by the RO in the March 2013 SOC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  For the entire period under consideration, the Veteran's PTSD has more closely approximated occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as occasional suicidal thoughts, difficulty with communication, panic attacks affecting his ability to function independently in non-sheltered environments and difficulty in adapting to stressful circumstances, particularly in a work or a work-like setting.

3.  The Veteran's service-connected PTSD precludes him from securing and maintaining substantially gainful employment consistent with his education and vocational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his service connection claim for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The September 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2011 letter - which meets Pelegrini's and Dingess/Hartman's content of notice requirements - also meets the VCAA's timing of notice requirement with respect to the claim for service connection. 

Furthermore, although no additional notice for the downstream issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the March 2013 SOC set forth the criteria for evaluating this disability (the timing and form of which suffices, in part, for Dingess/Hartman).  The Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), post-service VA treatment records, and various VA examination reports.  Notably, in February 2013, the Veteran sent to the Board a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) identifying relevant VA clinic records in 2012 at the Salem VA Medical Center (VAMC), the Richmond VAMC and the Lynchburg Community Based Outpatient Center (CBOC).  These records had already been associated with the claims folder.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and spouse, on his behalf.  

The Veteran was afforded several VA examinations during the appeal period.  His most recent examination was conducted in February 2013 with an addendum opinion in March 2013 to address the issue of employability.  In a brief submitted by the Veteran in April 2013, it has been argued that the VA examiner improperly considered his age as a factor in his employability.  See 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected unemployability claims).

As addressed below, the Board awards TDIU for the entire appeal period based upon the entirety of the record - regardless of a March 2013 VA examiner opinion.  Thus, any deficiencies regarding the employability aspect of the VA examiner's opinion has been rendered harmless.  As addressed below, the Board finds that the VA examiner opinions regarding the Veteran's employability due to PTSD are deficient.  However, as regards the Veteran's psychiatric status during the appeal period as evaluated by VA's Schedule of Ratings, the Board finds no deficiencies in the VA examiner findings which are supplemented with findings in the VA clinic setting.  The Board further finds that, since the VA examination in February 2013, there is no credible lay or medical evidence of an increased severity to the extent which meets any factor listed as an example supporting a 100 percent schedular rating.  Thus, additional examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied that the RO has substantially complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board in a prior remand dated July 2012, the RO secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claims, arranged for the Veteran to undergo VA examination,  and readjudicated the claim.  As addressed above, the VA examination was deficient with respect to the Veteran's employability due to PTSD which has been fully resolved in the Veteran's favor.  Thus, any error has been rendered harmless and the RO has substantially complied with the Board's remand directives.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable criteria

The Veteran claims that he is entitled to an initial rating greater than 50 percent for his PTSD.  In particular, he claims that his PTSD renders him unable to obtain and maintain substantially gainful employment.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal stems from the initial rating assigned for PTSD following a grant of service connection.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

However, in Fenderson, 12 Vet. App. at 126, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal involving PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hence, the Board will consider the propriety of the rating at each stage to determine whether a staged rating is warranted.

The 50 percent rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeal (now U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A layperson is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

III. Analysis

A.  Mittleider Concerns

At the outset, the Board notes that it has been presented with a record on appeal which indicates includes competing opinions as to the proper diagnosis of the Veteran's psychiatric symptomatology, to include whether or not the Veteran manifests PTSD.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In August 2012, a VA Compensation and Pension (C&P) examiner provided the following opinion in this matter:

It is my clinical opinion that this patient's current symptoms are all explainable under the diagnostic label of PTSD.  While his past records show alternative diagnoses made over the years, it is not uncommon to see such diagnostic uncertainty in the presence of PTSD.  In particular the question of major depressive disorder has been raised.  Depression, sometimes of a severe nature, is frequently seen as part of the patient presentation in PTSD.  Some PTSD sufferers even attempt suicide due to the severity of their depressive symptoms.  I therefore find no compelling evidence to classify the patient's depressive symptomatology as a separate psychiatric disorder.  Another issue raised has been the question of anxiety disorder. PTSD is itself classified as an anxiety disorder in the DSM-4.  Thus, by definition, a patient with PTSD has an anxiety disorder.  Again, I see no compelling evidence to warrant a separate anxiety diagnosis, different and distanced from the PTSD diagnosis.

In a decision dated July 2012, the Board awarded service connection for PTSD based upon a finding that the Veteran in fact manifested PTSD.  Nonetheless, the RO formally denied a service connection claim for an acquired psychiatric disorder other than PTSD, to include anxiety disorder and major depressive disorder.

In a decision dated January 2013, the Board dismissed a service connection claim for an acquired psychiatric disorder other than PTSD by relying on the August 2012 VA examiner opinion in finding that all of the Veteran's currently manifested psychiatric symptoms, however diagnosed, had been established as service-connected in the award of service connection for PTSD.  Thus, the Board will evaluate all psychiatric symptoms as part of service-connected PTSD regardless of the diagnosis listed by an examiner at any specific point in time.

B.  Factual Summary

Historically, the Veteran served on active duty from April 1943 to March 1946, to include service in the Pacific Theater during World War II.  His decorations include the Asiatic Pacific Service Medal.

The record first reflects a VA inpatient admission due to depression reaction, manifested by anxiety and internalization of feelings with conversion features, in February 1964.  His impairment was described as "moderate" and his predisposition was described as "[e]xtreme dependency."  A January 1965 private physician letter stated that the Veteran manifested anxiety reaction and depressive psychosis which had not been responsive to treatment, that the Veteran had been unable to work since March 1960, and seemed unlikely to be able to work in the foreseeable future.

A June 1965 VA C&P examination noted that the Veteran had alleged the onset of psychiatric symptoms in service which included emotional disturbance with instances of shortness of breath and smothering sensation.  The Veteran had not worked since 1960, and it was reported that he was having a hard time working on the family farm due to his psychiatric symptoms.  The Veteran was diagnosed with chronic anxiety reaction manifested by hyperventilation spells with fear feelings and insomnia.  His impairment was medically described as "severe."

A June 1965 RO rating decision awarded the Veteran nonservice-connected pension based, in part, on evaluating his anxiety reaction as 70 percent disabling under DC 9400.

A November 1967 VA C&P examination summarized the Veteran's psychiatric status as follows:

We are dealing here with an individual who is a rather primitive sort of person, born, raised and still lives on a farm, of limited education, a widow with one son.  He is a veteran of WWII who did public work but he has been unemployed since 1960.  He has considerable difficulty on a functional basis which has not responded to the usual treatment.  He gets tense, gets in a panic.  He has much chest symptomatology.  He gets depressed and has suicidal thoughts.  He attempts to keep busy.  He is rather subdued and talks in a low town without much emotion.

Thereafter, the record reflects that the Veteran has not worked in substantially gainful employment since 1960.  He reports past occupational experience as a common laborer, and performed some farm hand work on an as needed basis for approximately $3 to $5 per hour.  He has a 7th grade education.

In this context, the Veteran's contemporaneous VA clinic records reflect his December 2010 report of passive death wishes and episodes of hyperventilation upon awakening.  His mental status examination was unremarkable.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood, and assigned a GAF score of 55.  A January 2011 VA clinic record reflected additional complaints of a smothering sensation in crowded places, awakening with a panicky sensation, feelings of pending doom, irritability, crying spells, feelings of hopelessness, somewhat decreased concentration, sleep impairment and anxiety which made it difficult to work.  His mental status examination was significant for low but normal speed speech, and recall difficulty after 5 minutes.  In May 2011, the Veteran reported symptoms of "horrible" nightmares, anxiety, anger outbursts, poor sleep and impaired concentration.  He was ruminating on a traumatic in-service experience.  The examiner described the Veteran as not very talkative and being difficult to understand when he spoke.  He was assigned a GAF score of 55.

A September 2011 VA C&P examination included the Veteran's report of having a good relationship with his spouse.  He enjoyed hunting with a few friends, attended church, and enjoyed activities such as gardening.  He went to stores within the limits of his physical handicaps, but disliked crowds and could not tolerate being in the public.  He described being unable to work since 1960 due to anxiety and his feeling that he was unable to give his employers "honest work."  He described going to the bathroom during panic attacks.  His current symptoms included depressed mood, anxiety, panic attacks several times per week and chronic sleep impairment.  He was occasionally frustrated and irritable.  The VA examiner diagnosed anxiety disorder not otherwise specified (NOS) and assigned a GAF score of 60, which represented occupational and social impairment due to occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation.

A December 2011 VA clinic record included a description from the Veteran's spouse that he had frequent nightmares, that he often isolated to the extent she found him alone in a dark room crying, that he awakened frequently in the night, that he was hypervigilant, and had difficulty being in crowded spaces.  The Veteran endorsed occasional feelings of hopelessness and helplessness.  He reported that thoughts of suicide occasionally crossed his mind, but he had no suicidal or homicidal intent.  They both agreed that he managed fairly well during the day, and had difficult evenings.  The Veteran's mental status examination was essentially unremarkable for significant impairment of orientation, affect, mood, hygiene, speech, psychomotor abnormality, speech, thought process, attention, memory, insight or judgment.  The examiner provided diagnoses of PTSD and anxiety disorder NOS, and assigned a GAF score of 55.

A January 2012 VA clinic record provided a changed diagnosis of panic disorder with mild agoraphobia and depression.  The Veteran endorsed symptoms of nightmares, anxiety, paranoia, anger and mood swings.  His mental status examination was significant for an anxious mood and restricted affect, but was otherwise unremarkable.  He had GAF scores of 45, 48 and 55.  His symptoms of panic disorder were described as severe while his level of impairment and suicidal ideation were described as mild.  A February 2012 psychological examination generally noted that the Veteran's speech was fluent, but that he was difficult to understand at times.  Otherwise, his mental status examination was unremarkable.  A GAF score of 55 was assigned.  A March 2012 VA clinic record reflected a GAF score of 50 based upon diagnoses of PTSD and "moderate" recurrent major depressive disorder.

At an RO hearing in April 2012, the Veteran's spouse (a retired nurse) described instances of emotional outbursts, isolation, nightmares and mood swings.  The Veteran had been reluctant to talk about his emotional problems, and had difficulty tolerating psychiatric medications.  She expressed her belief that the Veteran had been unable to work due to anxiety.

The Veteran reported to the VA emergency room on August 2, 2012 due to anxiety with dyspnea.  He described his anxiety as becoming more frequent.  In VA clinic records later that month, the Veteran's spouse described symptoms of recurrent nightmares, daily intrusive thoughts, depressed mood, anhedonia, increased irritability, social withdrawal and avoidance behavior.  The examiner reported additional symptoms of frequent re-experiencing of traumatic events, hyperarousal, concentration problems, hypervigilance, anxiety attacks, emotional numbness and intense emotional reactions which included fear, helplessness, appetite changes and fatigue.  A GAF score of 48 was assigned.

An August 2012 VA C&P examiner attributed all of the Veteran's psychiatric symptoms as due to PTSD (see above).  The Veteran's overall social and industrial impairment was described as occupational and social impairment with reduced reliability and productivity.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, and suicidal ideation.

The Veteran last underwent VA C&P examinations in February 2013.  The Veteran and his spouse reported having a good relationship between themselves and their two children.  He had been attending church, and entertained visitors.  He denied any improvement of his symptoms since the last VA examination and a 12-week PTSD outpatient treatment program.  He took Lorazepam 3 times per day, and Trazodone for sleep.  He endorsed symptoms of panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in understanding complex demands.  He also endorsed daily symptoms, for most of the day, of depressed mood, fatigue or loss of energy and diminished ability to think or concentrate.  The Veteran described being able to cook, scrub dishes, mow the grass, perform yard work and keep a small garden until 4 months previous due to a hip disability.  The VA psychiatric examiner provided a GAF score of 55 which represented occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine, self-care and conversation.

An addendum to the February 2013 VA C&P examination report was written in March 2013.  The original VA clinical psychologist was unavailable, and another VA clinical psychologist reviewed the Veteran's claims folder.  This examiner opined that the Veteran's mental disorders did not render him unable to secure and maintain substantially gainful employment.  The examiner further commented that "[p]erhaps, due to his age of almost 89 y/o, he is unable to secure and maintain employment, but this is not due to any mental disorder."

The record also contains written statements from the Veteran's spouse.  She described the Veteran as suffering from nightmares 2 times per week, being very emotional with crying spells, and having emotional outbursts.  She has described the Veteran as discouraged, hopeless, anxious, restless, tearful and being unable to handle any stressful situation.

Another witness statement from the Veteran's son described his father's history of social isolation, an inability to work, and an awful temper with physical violence.

C.  PTSD

At the outset, the Board observes that the medical examiner impressions regarding the appropriate diagnosis and severity of his psychiatric symptoms have varied greatly.  As cited in full above, the August 2012 VA examiner clarified that it is not unusual to encounter diagnostic uncertainty in the presence of PTSD, and that all currently manifested psychiatric symptoms are attributable to PTSD.

The Board next observes that, in evaluating this particular claim, it is essential to evaluate the Veteran's psychiatric disability in light to the documented clinical history.  See 38 C.F.R. § 4.1.  As instructed in 38 C.F.R. § 4.2, different examiners will not describe the same disability in the same language.  It is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described - which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture.  Importantly, the disability at issue "must be viewed from the point of view of the [V]eteran working or seeking work."  Id.

VA regulations also remind the rating specialist that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity.  38 C.F.R. § 4.10.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Thus, the rating agency shall assign an evaluation based on all the evidence that bears on occupational and social impairment rather than solely upon the examiner's assessment of the level of disability at the moment of examination.  Id.

With these important rating considerations in mind, the Board must take note that the Veteran last worked in substantially gainful employment in 1960.  At this time, the Veteran had underwent one VA inpatient admission due to depression reaction, manifested by anxiety and internalization of feelings with conversion features.  His predisposition was described as "[e]xtreme dependency."  Thereafter, the Veteran's private physician described the Veteran as manifesting an anxiety reaction and depressive psychosis which had not been responsive to treatment and rendering him unlikely to be able to work in the foreseeable future.  A June 1965 VA C&P examination described the Veteran's chronic anxiety reaction, manifested by hyperventilation spells with fear feelings and insomnia, as "severe" in nature.  Notably, the Veteran was having a difficulty time functioning on his family farm due to emotional disturbance with instances of shortness of breath and smothering sensation.

Based upon these findings, the RO awarded the Veteran nonservice-connected pension based, primarily, on his diagnosed anxiety disorder.  Nonservice-connected pension is payable to a Veteran with nonservice-connected disability which is sufficient to render it impossible for the average-person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person.  38 U.S.C.A. § 1502(a)(4)(A).  In so doing, the RO assigned a 70 percent rating for the anxiety disorder under DC 9400 then in effect, which represented symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9400 (1964).

Many years later, the Veteran reports a continuation of his psychiatric symptoms which led to his award of nonservice-connected pension in 1965.  Now, that psychiatric disability is recognized as service-connected.  Features of the Veteran's current disability, as described by his spouse, include emotionality with crying spells, emotional outbursts, anxiety, restlessness, tearfulness and, importantly, being unable to handle any stressful situation.  The crux of this Veteran's disability picture is that he suffers panic attacks and smothering symptoms when subject to stress.

With this in mind, the Board must observe that the Veteran's current evaluations have been undertaken in the context of the Veteran not being exposed to the stresses of a workplace environment.  The Veteran's GAF scores throughout the appeal period, which attempt to measure his psychological, social, and occupational functioning at a given moment, have ranged from 45-55.  A GAF score of 45 is consistent with serious impairment in social, occupational, or school functioning, such as being unable to keep a job.

Collectively, the aforementioned lay and medical evidence, when viewed in light of the entire medical history, reflects that, during the period under consideration, the Veteran's PTSD disability picture has more nearly approximated occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as occasional suicidal thoughts, difficulty with communication, panic attacks affecting his ability to function independently in non-sheltered environments, and difficulty in adapting to stressful circumstances, particularly in a work or a work-like setting.  Thus, the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating under the General Rating Formula.  To this extent, the appeal is granted.

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating under the General Rating Formula at any point pertinent to this appeal.. 

The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  There have been no reports of delusions or hallucinations.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  The Veteran does have some communication impairment to the extent that he is not very communicative and his speech is difficult to understand.  This factor has been specifically used as an example to support the assigned 70 percent rating.  However, his speech content has been unremarkable.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions," during this period. 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior. The Veteran has been described has having a past history of verbal and physical abuse towards his son.  However, during the period under consideration, there simply has been no lay or medical evidence of grossly inappropriate behavior.

Another factor listed as an example supporting a 100 percent rating is being a persistent danger of hurting self or others.  The Veteran has not threatened harm to himself or another.  For most of the appeal period, he was capable of self-care which diminished due to physical, rather than psychiatric, disability.  He has voiced passive thoughts of wanting to die, but expresses no intent.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.

Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under the General Formula of Rating.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under the General Formula for Rating.

The Veteran has been described as having mild memory and concentration problems, which are factors considered by the Board in assigning a 70 percent rating.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at  any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under the General Formula for Rating.

The Board has also considered the GAF scores assigned during the time period, which range from 45 to 55.  The Board has relied upon the lowest GAF score of 45 in supporting the 70 percent rating.  Nonetheless, the Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under the General Rating Formula for evaluating psychiatric disorders other than eating disorders.

As required by Maeurhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for the a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the VA examiners have essentially provided opinion that the Veteran's psychiatric functioning is much higher than rated by the Board, given his ability to maintain close personal relations and generally function well with household chores.  The examiners have found him capable of substantially gainful employment.  Although, as discussed below, the Board does find that the Veteran's PTSD precludes him from securing and maintaining substantially gainful employment when looking at his specific circumstances; his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating  "total occupational and social impairment"  within the meaning of the rating schedule at any point pertinent to this appeal.  

In so holding, the Board has generally found the statements and testimony of the Veteran, his spouse and his son to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  In fact, the Veteran appears reluctant to talk about the severity of his PTSD and his spouse, who has past occupational experience as a nurse, has been deemed to provide a more accurate account of his overall functioning.  Her descriptions have been heavily relied upon by the Board in awarding a 70 percent rating.

However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran and his family members can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the private and VA physicians who have greater expertise and training than the Veteran and his spouse in evaluating the extent and severity of a psychiatric disability - even while recognizing that the spouse has nursing training.

On these facts, the Board also finds no basis for staged rating, pursuant to Fenderson.  In this respect, the Board has applied the approximating principles of 38 C.F.R. § 4.7 in awarding a 70 percent rating for the entire period pertinent to this appeal, which contemplates that the Veteran did not meet all the criteria for a 70 percent rating during the appeal period - e.g., obsessional rituals interfering with routine activities, impairment of speech to the extent of being illogical, obscure or irrelevant, impaired impulse control with periods of violence, impaired spatial orientation, impairment of personal hygiene, etc.  The Board has found that the symptomatology as a whole has not met the criteria for a 100 percent schedular rating at any time during the period under consideration

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the period under consideration has the Veteran's PTSD reflected so exceptional or so unusual a picture as render inadequate the schedular criteria for rating the disability and to warrant the assignment of the maximum, 100 percent rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected PTSD.  The disability ratings assigned are based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected PTSD which also included use of the approximately principles of 38 C.F.R. § 4.7 to award further compensation. 

Thus, the Board finds that the 70 percent disability rating herein assigned reasonably describes the Veteran's disability level and symptomatology at all points pertinent to this appeal.  Notably, a higher schedular is available but the Board has determined that those criteria have not been met.  Thus, there is no basis for extra-schedular referral at this time.

For all for the foregoing reasons, the Board finds that the criteria for a 70 percent, but no higher, rating for the Veteran's PTSD are met.  In reaching the conclusion to award a 70 percent rating, the Board has favorably applied the benefit-of-the-doubt doctrine in combination with the approximating principles of 38 C.F.R. § 4.7, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  TDIU

As a result of this decision, the Veteran holds a 70 percent rating for service-connected PTSD for the entire appeal period.  Thus, the Veteran is eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).

As reflected above, the Veteran has been unable to work due to psychiatric symptoms since 1960.  The primary feature of the Veteran's disability is the inability to handle stress wherein he experiences a sensation of panic and self-described as smothering.  VA recognized the employment effects of this psychiatric disability in 1965 with an award of nonservice-connected pension due, primarily, on his then nonservice-connected anxiety disorder.

The current evidence of record shows that, psychiatrically, the Veteran is able to establish good relations with close family members and friends.  He can generally function well at his home with household chores, yard work and gardening.  As reflected in VA's regulations, this type of functioning in the home environment does not, in and of itself, establish his ability to engage in employment.  38 C.F.R. § 4.10.

A VA clinical psychologist provided an opinion in March 2013 that the Veteran's psychiatric disability did not preclude substantially gainful employment.  However, the Board places little probative weight to this opinion.  In this respect, the examiner provided no reasoning for this conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion does not hold probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  This lack of reasoning is particularly deficient given that the Veteran was deemed psychiatrically disabled many years ago, that his current symptomatology and functioning may be lessened due to not being exposed to workplace stressors, and the fact that the Veteran's vocational and educational background is very limited.

Additionally, the GAF scores provided by various VA examiners also suggest that the Veteran is employable.  For example, the VA examiner in February 2013 endorsed a finding that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This finding would not be consistent with a finding of unemployability.

But, again, the Board must address the TDIU issue in a "practical manner" to determine whether a particular job is realistically within the mental capabilities of the Veteran.  Moore, 1 Vet. App. at 359, citing Timmerman, 510 F.2d at 442.  Here, the Veteran has a 7th grade education with only manual labor experience.  Thus, his employment options are limited.

The Board finds instructive the evaluation performed by the VA examiner in November 1967.  The Veteran was described as experiencing panic with chest symptomatology, depression and suicidal thoughts which caused him considerable functional impairment on his family farm - similar to a sheltered environment.  The Board finds no persuasive evidence in this case showing that the Veteran is now capable of performing substantially gainful employment given this history, and the fact that VA examiner opinions suggesting the Veteran is capable of obtaining and maintaining employment do not take into account his potential psychiatric status if exposed to the demands of the workplace.

Accordingly, the Board is persuaded from the lay and medical evidence of record that the Veteran's PTSD precludes him from securing and maintaining substantially gainful employment consistent with his education and vocational experience.  As any reasonable doubt is being resolved in the Veteran's favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159, Gilbert, supra), the Board concludes that the criteria for a TDIU are met.  


ORDER

An initial 70 percent  rating for PTSD is granted.

A TDIU is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


